Citation Nr: 1142070	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for diabetes mellitus, type II, currently evaluated to 20 percent disabling.  

2.  Entitlement to an initial rating for diabetic renal insufficiency, currently evaluated as 60 percent disabling.  

3.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He served in Vietnam from March 1967 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for diabetes mellitus, type II, evaluated as 20 percent disabling, and renal insufficiency, evaluated as 60 disabling.  Both of these disability ratings were effective from June 20, 2004.  Service connection for PTSD and hypertension, to include as secondary to diabetes mellitus, type II, was denied.  

The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  Therefore, the claims for initial increased ratings on appeal are still in appellate status.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  An unappealed decision on the issue of entitlement to a TDIU was issued in April 2009.  However, by virtue of this decision, the Veteran is now service connected for PTSD.  A disability rating will ultimately be assigned, which will change his overall disability picture.  The issue of TDIU is therefore referred to the RO for appropriate consideration.  

The issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's service-connected diabetes mellitus, type II is managed by insulin and restricted diet; however, his diabetes mellitus does not require regulation of activities.  

2.  The competent medical evidence shows that the Veteran's renal insufficiency shows definite decrease in kidney function; however, persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion is not shown.  

3.  A VA psychiatrist diagnosed the Veteran as suffering from PTSD due to military experiences, which includes combat exposure. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).  

2.  The criteria for an initial rating in excess of 60 percent for renal insufficiency, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, Diagnostic Code (DC) 7541 (2011).  


3.  The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303  (2011), § 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the claim of entitlement to service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

In the initial increased rating claims for diabetes mellitus, type II, and renal insufficiency on appeal, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Any defect as to 38 U.S.C.A. § 5103(a) notice is therefore nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, VA treatment records, and a private medical records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in March 2006 and October 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board recognizes that the Veteran's last VA examination of his diabetes mellitus and renal insufficiency is now three years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus or renal insufficiency since the October 2008 VA examination.  Such has not been contended otherwise.

The Veteran was offered an opportunity to provide hearing testimony on behalf of his claims.  He declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  


Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   When, an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Diabetes Mellitus 

The Veteran asserts that his diabetes mellitus, type II is more severe than the current evaluation reflects.  He states that he requires insulin, restricted diet, and regulation of activities to control his diabetes mellitus, type II.  

Throughout the rating period on appeal, the Veteran has been rated at a 20 percent disability rating for his diabetes mellitus under DC 7913.  

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2010).  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for any time during the appellate period.  


Private treatment records from March 2005 to August 2005, were associated with the claims folder.  In March 2005, the Veteran was seen for follow-up of his diabetes mellitus, type II.  His A1C was 6.2 and he reported better glucose findings.  He had a steroid shot and his blood sugar readings were noted to have gone up after that shot.  He related that he had been hungrier and that he had gained weight.  The assessment was diabetes, good control.  In August 2005, it was noted that the Veteran's blood sugar readings were doing well, and he had no significant problems with hypoglycemia.  He stated that he was feeling well at home.  The assessment was diabetes, good control.  He reported hypoglycemia once and his Amaryl was decreased.  

VA outpatient treatment records from November 2005 to December 2005 were obtained and associated with the claims folder.  In November 2005, the Veteran's diabetes mellitus was described as uncontrolled.  His glucose was 139 mg/dL and his A1C was 8.7  The goal for his A1C was to be under 7.  The examiner increased his medications, instructed him to eat an 1800 to 2000 calorie American Diabetes  Association (ADA) diet, exercise, and lose weight.  In December 2005, the Veteran was seen for follow-up and it was noted that his diabetes mellitus was improved.  The examiner stated that he needed to keep up the good work and to exercise to lose weight.  

The Veteran underwent a VA examination in March 2006.  It was noted that he was diagnosed with diabetes mellitus, type II in 1999.  He had never had an episode of ketoacidosis.  His medication regimen had only been oral and he had not been on insulin in the past.  He tried to follow a 2000 ADA diet, but he did not follow it closely.  He complained of decreased energy over the course of the last few years and he stated that this slowed his overall level of activity, but his diabetes mellitus did not specifically prevent him from undertaking strenuous activity and he was not concerned about hypoglycemic reactions.  He stated that he saw his primary care physician every three months.  He denied pruritus and loss of strength.  On his most recent optometry examination in November 2005, there was no sign of retinopathy.  He denied complaints of peripheral neuropathy and bladder and bowel impairment function.  He complained of symptoms consistent with benign prostatic hypertrophy.  He had renal stones shown by ultrasound in October 2005.  He had mildly elevated creatinine and was seen by a nephrologist.  He did not complain of loss of the male creative organ.  

Physical examination showed the Veteran was well-developed, although an obese male in no acute distress.  Pulmonary examination was clear and abdomen was soft, nontender, and nondistended, although obese.  Inspection of the penis, glans, testes, epididymitis and spermatic cord were all within normal limits.  Rectal examination demonstrated normal rectal tone.  There was no evidence of fistula.  There was no evidence of testicular atrophy.  Peripheral pulses were intact normally.  His A1C was 6.2 and his glucose was 108.  The pertinent diagnosis was diabetes mellitus, type II.  His diabetes mellitus, type II was described as under good medical management on oral regimen only.  There was no evidence of diabetic retinopathy.  He had prior evidence of elevated creatinine, but at the time of the examination, there was no evidence of diabetic nephropathy.  

VA outpatient treatment record dated in July 2006 showed the Veteran's A1C was 6.6.  The assessment was diabetes mellitus, much improved control.  The examiner recommended exercise, ADA and low cholesterol diet, and weight loss.  

The Veteran underwent a VA examination in October 2008.  At the onset of his diabetes in 1999, it was noted that he had weakness, frequent urination, and weight gain.  He was placed on oral medication in 1999, and insulin/Lantus for the past two years.  He stated that his diabetes caused weakness of the hands and legs and fatigue.  In the past, he had renal insufficiency due to poor diabetic control, but this improved.  He had numbness in the past two years of the hands and feet without diagnosis of peripheral neuropathy.  His diabetes mellitus had been stable since onset and there were no side effects from the treatment.  He described fatigability, generalized weakness, and kidney stone history.  Physical examination was that the Veteran had a medium frame, mild obesity, a normal state of development and posture with no noted deformities or evidence of distress.  The Veteran was noted to be retired since 2004 due to eligibility of age or duration of work.  His diabetes mellitus had a mild effect on his chores, exercise, sports, and recreation.  The examiner stated that the Veteran was employable for sedentary but not physical labor based on the condition of his diabetes mellitus, type II.  

A review of the record shows that throughout the appellate period, the Veteran's service-connected diabetes mellitus is managed by an oral hypoglycemic agent, later insulin, and a restricted diet.  He has been encouraged to exercise, follow a 2000 calorie ADA diet, and lose weight throughout the appeal period.  There is no evidence of regulation of activities, necessary to warrant a 40 percent rating.  Specifically, the Veteran indicated that his diabetes mellitus did not prevent him from engaging in strenuous activity.  He had one report of hypoglycemia and his medication was lowered.  Thereafter, there is no evidence that the Veteran was experiencing episodes of ketoacidosis or hypoglycemic reactions, which are necessary to assign higher (60 and 100 percent) ratings.  

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.

In this case, the Veteran's service-connected renal insufficiency is already separately rated.  No other disabilities, such as erectile dysfunction, peripheral neuropathy, or retinopathy, have been identified and attributed to his diabetes mellitus.  In any event, absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  

Renal insufficiency

The Veteran asserts that his renal insufficiency is more severe than the current evaluation reflects.  

Throughout the appeals period, the Veteran's renal insufficiency has been rated as 60 percent disabling.  The RO rated the Veteran's renal insufficiency under DC 7530, chronic renal disease requiring regular dialysis.  It appears that DC 7541 renal involvement in diabetes mellitus, seems to be a more appropriate rating.  Under either circumstance, both diagnostic codes are to be rated as renal dysfunction.  

Under renal dysfunction a 60 percent rating is productive of constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  In order to warrant an 80 percent rating, there must be persistent edema and albuminuria with BUN 40 to 80mg%, a creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Private treatment records showed that the Veteran had elevated creatinine levels.  In February 2004, the Veteran was seen by L.J.W., MD.  He related that the Veteran's serum creatinine was 1.4 and then 1.5 in his most recent lab work.  He had BUN of 24.  In August 2005, the Veteran was seen by B.N.J., MD.  He indicated that the Veteran had a creatinine level of 1.4.  Dr. B.N.J. stated that the Veteran's renal insufficiency was due to his diabetes mellitus.  In October 2005, his intravenous pyelogram (IVP) was negative and creatinine was 1.0.  

The Veteran underwent a VA examination in March 2006.  During this examination, it was noted that the Veteran had been found to have mildly elevated creatinine.  He was seen by the nephrologist in February 2004.  At that point, he was found to have a mildly elevated creatinine clearance of 91 ml/min and no evidence of overt proteinuria.  In August 2005, his creatinine was 1.4 and in October 2005, it was 1.0.  On the day of the examination, his creatinine was 1.4.  The examiner indicated that although there was a history of elevated creatinine, there was no clear evidence of diabetic nephropathy.  He was diagnosed with renal insufficiency and the examiner indicated that it was at least as likely as not due to the Veteran's diabetes mellitus, type II.  

VA outpatient treatment records showed that in June 2006, the Veteran's creatinine was described as stable.  His microalbumin was negative.  In July 2006, his BUN was 15 and his creatinine was 1.3  

The Veteran underwent a VA examination in October 2008.  It was noted that in the past, the Veteran had renal insufficiency due to poor diabetic control, but this had improved.  There was no evidence of dialysis.  Creatinine performed in April 2008 was 1.2.  Creatinine performed in connection with the examination was 1.3.  There also had been no evidence of weakness or weight loss.  

A review of the record shows that throughout the appellate period, the Veteran has shown evidence of elevated creatinine, indicating decrease in kidney function, which is evidence of renal insufficiency.  During his March 2006 VA examination, the examiner attributed his renal insufficiency to his service-connected diabetes mellitus, type II.  His BUN however, has not been greater than 15.  Persistent edema and albuminuria, with BUN of 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion, necessary to warrant an 80 percent rating, has not been shown.  

Further Considerations 

The Board has considered the Veteran's statements that his diabetes mellitus, type II and renal insufficiency are worse than reflected by the current ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his diabetes mellitus, type II and renal insufficiency- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus, type II and renal insufficiency disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, increased ratings for diabetes mellitus, type II and renal insufficiency are not warranted for more than 20 percent for diabetes mellitus, type II and 60 percent for his renal insufficiency on a schedular basis.  

The Board has contemplated whether the claims on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II and renal insufficiency disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected diabetes mellitus, type II and renal insufficiency are fully addressed by the rating criteria under which these disabilities are rated.  There are no additional symptoms of his service-connected diabetes mellitus, type II and renal insufficiency that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected diabetes mellitus, type II and renal insufficiency for the entire appellate period under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011). 

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f) , were amended, effective July 13, 2008.  See 75 Fed. Reg. 39,843 -39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f)  were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.   Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case. 

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  
38 C.F.R. § 3.304(f)(3). 

The Veteran maintains that he warrants service connection for PTSD based upon his experiences while serving in Vietnam.  Specifically, he states that he was directly exposed to combat and lived in constant fear during mortar attacks.  He also relates that he served with a 2nd Lt. that wore body parts of dead Vietnamese soldiers and was discharged in 1967 for mailing the body parts home.  The Veteran's DD Form-214 shows that his Military Occupational Specialty was light weapons infantryman.  However, he is not shown to be a recipient of a Combat Infantryman's Badge.  He has been diagnosed with PTSD.  

In April 2006, the Veteran underwent a VA PTSD examination.  He described coming under enemy fire.  He recalled seeing dead or wounded service members.  He described one particular instance when he seeing a friend getting killed in action.  Following a mental status evaluation, the Veteran was diagnosed as having PTSD.  The examiner stated that the PTSD was the result of his combat exposure.

Although the available service treatment records did not note any complaints or treatment for psychiatric issues, an April 2006 VA psychiatrist indicated that the Veteran had PTSD.  There is no contradictory opinion(s) of record.

Additionally, the Board has made a credibility determination that the Veteran's claimed stressors, related to his fear of hostile military activity, are consistent with the places, types, and circumstances of his service.  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

As noted above, the Veteran's DD 214 confirms that he was light weapons infantryman.  His claimed stressors of being in fear for his life, engaging or witnessing combat, and coming enemy mortar attacks appear consistent with the places, types, and circumstances of his service.  The Board has also considered the Veteran's consistent contentions describing his fear of threatened death or serious injury described in his statements. 

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38  (2007).  The reports regarding the Veteran's in-service stressors have been factually consistent, whether being reported to VA claims adjudicators or VA medical providers.  Moreover, and of equal import, the VA examiner recognized the Veteran's fears and found them to be consistent with his military experiences. 

Given the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran's claimed stressors occurred. 

Additionally, as the Veteran's stressors relate to his fear of hostile military or terrorist activity, and a VA psychiatrist has confirmed that the Veteran's current symptoms combined with his experiences in Vietnam are sufficient to support a diagnosis of PTSD, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for PTSD. 




ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.  

Entitlement to an initial rating in excess of 60 percent for renal insufficiency, is denied.  

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran claims that he has hypertension which he asserts is due to his service-connected diabetes mellitus, type II.  He also maintains that his hypertension was either caused or aggravated by his now service connected PTSD.  

The March 2006, VA examination report indicates that the Veteran was diagnosed with hypertension in 1985 and that this diagnosis preceded his diagnosis of diabetes mellitus, type II, by over 10 years.  Therefore, according to the examiner, the Veteran's diabetes mellitus, type II could not be the cause of his hypertension.  

However, in a private medical statement, Dr. M.W. opined that the Veteran's hypertension, which was diagnosed prior to his diabetes mellitus, has been complicated by his service-connected diabetes mellitus.  His April 2006 VA examination also indicates that his PTSD possibly has an effect on his diabetes mellitus, type II and hypertension.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the March 2006 VA examination report indicates that the Veteran's hypertension was not caused by his service-connected diabetes mellitus, type II, the alternate theory of secondary service connection based on aggravation were not addressed in this claim.  

Finally, the claims file reflects that the Veteran has received VA medical treatment through the Birmingham VA Medical Center (VAMC).  However, the claims file only includes treatment records from that provider dated up to October 2008.  Any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  VA outpatient treatment records related to the Veteran's hypertension from October 2008 to the present, if any, should be obtained and associated with the claims folder.  

2.  The Veteran should be afforded an appropriate VA medical examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed hypertension was aggravated by his service-connected diabetes mellitus, type II and/or PTSD.  If it is determined that aggravation beyond the natural progress of disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  Following such development, the RO/AMC should review and readjudicate the claim for service connection for hypertension.  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claim, the RO/AMC shall issue the Veteran and his representative a SSOC.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


